Citation Nr: 1517800	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-35 779	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a dental disability (loss of teeth) for compensation purposes.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1952 to December 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  On the Veteran's December 2013 VA Form 9, he requested a hearing before the Board; however, in a statement received in August 2014, he withdrew such request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a January 2015 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for a dental disability (loss of teeth) for compensation purposes.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim of service connection for a dental disability (loss of teeth) for compensation purposes; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a January 2015 written statement, the Veteran indicated that he wished to withdraw his appeal seeking service connection for a dental disability (loss of teeth) for compensation purposes.  There remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking service connection for a dental disability (loss of teeth) for compensation purposes is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


